          Case 3:19-cv-08231-JJT Document 1 Filed 08/08/19 Page 1 of 4



 1   Phillip H. Stanfield, Bar #011729
     David L. Stout, Jr., Bar #024857
 2   Nicolas T. Martino, Bar #034746
     JONES, SKELTON & HOCHULI, P.L.C.
 3   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 4   Telephone: (602) 263-1700
     Fax: (602) 200-7877
 5   pstanfield@jshfirm.com
     dstout@jshfirm.com
 6   nmartino@jshfirm.com
 7   Attorneys for Defendants Baxter Everett and
     Specialized Rail Service, Inc.
 8
 9                            UNITED STATES DISTRICT COURT
10                                   DISTRICT OF ARIZONA
11   Carlos Earnesto Tillman, a married man,              NO.
12                                           Plaintiff,   NOTICE OF REMOVAL
13                 v.
14   Baxter E. Everett and Jane Doe Everett,
     husband and wife; Specialized Rail Service,
15   Inc., a Nevada corporation; Universal Logistics
     Holdings, Inc., a Michigan corporation;
16   Universal Intermodal Services, Inc., a
     Michigan corporation; and John Does I
17   through X, fictitious individuals; ABC
     Corporations I-X and Partnerships, I-X,
18   fictitious entities,
19                                       Defendants.
20
21                 Defendants Specialized Rail Service, Inc. and Baxter Everett, by and
22   through undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, file this
23   Notice of Removal of an Arizona State Court action against them to the United States
24   District Court for the District of Arizona and states as follows:
25                                  PROCEDURAL HISTORY
26
                   1.     On or about June 12, 2019, an action was commenced against
27
     Defendants in the Superior Court of the State of Arizona, in and for the County of
28
     7759675.1
          Case 3:19-cv-08231-JJT Document 1 Filed 08/08/19 Page 2 of 4



 1   Mohave, under the case number S-8015-CV-201900541. Copies of the pleadings so far
 2   filed in the State Court action are attached as Exhibit A.
 3                 2.       On July 11, 2019, Defendant Specialized Rail Service, Inc. accepted
 4   service through undersigned counsel.
 5                                  TIMELINESS OF REMOVAL
 6                 3.       Under 28 U.S.C. § 1446(b)(1), a notice of removal shall be filed
 7   within 30 days after the receipt by the defendants, through service or otherwise, of a copy
 8   of the initial pleading setting forth the claim for relief upon which such action or
 9   proceeding is based.
10                 4.       This Notice of Removal is filed within 30 days after the Complaint
11   was purportedly served and, therefore, is timely. See 28 U.S.C. § 1446(b)(1).
12                 5.       A Notice of Filing Notice of Removal was filed with the Superior
13   Court in and for Maricopa County. See Notice of Filing Notice of Removal (exclusive of
14   exhibits), attached as Exhibit B.
15                                       BASIS OF REMOVAL
16
                   6.       This Court has original jurisdiction over this action pursuant to 28
17
     U.S.C. § 1332 because the amount in controversy exceeds $75,000.00 and there is
18
     complete diversity of citizenship. See 28 U.S.C. § 1332(a).
19
                   7.       Plaintiff claims personal injuries as a result of Defendants’ alleged
20
     liability. At this time, Plaintiff has alleged approximately $319,000 in medical specials
21
     related to this incident, and has provided some medical records and bills supporting this
22
     amount. Additionally, Plaintiff is claiming compensatory damages. Accordingly,
23
     Defendants believe Plaintiff’s injuries exceed the sum of $75,000.
24
                   8.       Defendant Specialized Rail Service, Inc., is a Nevada corporation
25
     with its principal place of business in Clearfield, Utah. Defendant Specialized Rail
26
     Service, Inc. is a citizen of both Nevada and Utah.
27
28
     7759675.1                                      2
          Case 3:19-cv-08231-JJT Document 1 Filed 08/08/19 Page 3 of 4



 1                    9.    Defendant Baxter Everett is a resident of Las Vegas, Nevada.
 2   Defendant Everett is a citizen of Nevada.
 3                    10.   Defendant Universal Logistics Holdings, Inc. is a Michigan
 4   corporation with its principal place of business in Warren, Michigan. Defendant Universal
 5   Logistics Holdings, Inc. is a citizen of Michigan.
 6                    11.   Defendant Universal Intermodal Services, Inc. is a Michigan
 7   corporation with its principal place of business in Warren, Michigan. Defendant Universal
 8   Logistics Holdings, Inc. is a citizen of Michigan.
 9                    12.   Plaintiff Carlos Earnesto Tillman is believed to be a resident of Pinal
10   County, State of Arizona. Plaintiff Tillman is therefore believed to be a citizen of Arizona.
11                    13.   Pursuant to 28 U.S.C. § 1446(b)(2)(A), all defendants “who have
12   been properly joined and served must join in or consent to the removal of the action” for
13   all actions removed based on diversity of citizenship. Tim Monahan is general counsel
14   for Defendants Universal Logistics Holdings, Inc. and Universal Intermodal Services, Inc.
15   He has confirmed to undersigned counsel that both entities join in and consent to removal
16   of the action.
17                    By filing this Notice of Removal, Defendants do not waive, but rather
18   expressly reserve, all rights, defenses, and objections of any nature that they may have to
19   Plaintiff’s claims.
20                    WHEREFORE, Defendants respectfully request this action be removed to
21   this Court.
22
23
24
25
26
27
28
     7759675.1                                      3
          Case 3:19-cv-08231-JJT Document 1 Filed 08/08/19 Page 4 of 4



 1                   DATED this 8th day of August 2019.
 2                                                JONES, SKELTON & HOCHULI, P.L.C.
 3
 4                                                By
                                                        Phillip H. Stanfield
 5                                                      David L. Stout, Jr.
                                                        Nicolas T. Martino
 6                                                      40 North Central Avenue, Suite 2700
                                                        Phoenix, Arizona 85004
 7                                                      Attorneys for Defendants Baxter Everett
                                                        and Specialized Rail Services
 8
 9                                 CERTIFICATE OF SERVICE
10                   I hereby certify that on this 8th day of August 2019, I caused the foregoing
11   document to be filed electronically with the Clerk of Court through the CM/ECF System
12   for filing; and served on counsel of record via the Court’s CM/ECF system.
13
                     I further certify that some of the participants in the case are not registered
14
     CM/ECF users. I have mailed the foregoing document to the following non-CM/ECF
15
     participants:
16
17   Josh A. Valdez
     Joseph A. Hoxie
18   VALDEZ LAW PLLC
     323 W Roosevelt St, Ste 100
19   Phoenix, AZ 85003
     Counsel for Plaintiff
20
21
22   /s/ S. Coffey
23
24
25
26
27
28
     7759675.1                                      4
